Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing SUPPLEMENT Dated November 12, 2007 To The Prospectuses Dated September 4, 2007 For Empire Traditions Empire Innovations Issued By ReliaStar Life Insurance Company of New York Through Its Separate Account NY-B This supplement updates the current prospectus for your variable annuity contract. Please read it carefully and keep it with your copy of the prospectus for future reference. If you have any questions, please call our Customer Contact Center at 1-800-366-0066. On July 12, 2007, the Board of Directors of ING Partners, Inc. approved a proposal to reorganize the ING Fundamental Research Portfolio into the ING VP Growth and Income Portfolio. Subject to approval by the Portfolios shareholders, after the close of business on November 9, 2007 the following Disappearing Portfolio will reorganize into and become part of the following Surviving Portfolio: Disappearing Portfolio Surviving Portfolio ING Fundamental Research Portfolio (Class S) ING VP Growth and Income Portfolio (Class S) Accordingly, effective after the close of business on November 9, 2007, investments in the Disappearing Portfolio will automatically become investments in the Surviving Portfolio. As a result, effective November 12, 2007 all references to the Disappearing Portfolio in the Prospectus are hereby deleted. IMPORTANT INFORMATION REGARDING UPCOMING FUND LIQUIDATIONS On July 12, 2007, the Board of Trustees of ING Investors Trust approved a proposal to liquidate the: · ING MarketPro Portfolio. The proposed liquidation is subject to shareholder approval. If shareholder approval is obtained, it is expected that the liquidation will take place on or about November 10, 2007 (the Closing Date). Voluntary Transfers Before the Closing Date. Anytime prior to the Closing Date you may transfer amounts that you have allocated to the subaccounts that invest in the ING MarketPro Portfolio to any of the other available investment options. There will be no charge for any such transfer, and any such transfer will not count as a transfer when imposing any applicable restriction or limit on transfers. You may give us alternative allocation instructions at any time by contacting the ING Customer Service Center at 909 Locust Street, Des Moines, IA 50309-2899, 1-800-366-0066. See also the Transfers Among Your Investments (Excessive Trading Policy) section of your prospectus for further information about making fund allocation changes. 146391-RLNY Empire Page 1 of 2 November 2007 Automatic Reallocation Upon Liquidation. After the Closing Date and our receipt of the proceeds from the liquidation of the ING MarketPro Portfolio, amounts that were allocated to the subaccounts that invested in this portfolio will be automatically reallocated to the subaccount that invests in the ING Liquid Assets Portfolio. There will be no charge for this automatic reallocation, and this automatic reallocation will not count as a transfer when imposing any applicable restriction or limit on transfers. Furthermore, you will not incur any tax liability because of this automatic reallocation, and your contract value immediately before the reallocation will equal your contract value immediately after the reallocation. Future Allocations. After the Closing Date, the subaccounts that invested in the ING MarketPro Portfolio (Class S) will be no longer available through your contract. Any future allocations directed to a subaccount that invested in one of this portfolio will be automatically allocated to the subaccount that invests in the ING Liquid Assets Portfolio. Information about the ING Liquid Assets Portfolio. Summary information about the ING Liquid Assets Portfolio can be found in Appendix B of your prospectus. More detailed information can be found in the current prospectus for that fund. You may obtain these documents by contacting the ING Customer Service Center at 909 Locust Street, Des Moines, IA 50309-2899, 1-800-366-0066. There will be no further disclosure regarding the ING MarketPro Portfolio in future prospectuses of the contract. 146391-RLNY Empire Page 2 of 2 November 2007
